Sn the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 17-678V
Filed: February 4, 2022

* Kk ok ok Kk Kk ok Kk OK KOK KKK
ELIZABETH TURNER,
UNPUBLISHED
Petitioner,
V. Decision on Joint Stipulation;

Shoulder Injury; Influenza (“Flu”)
SECRETARY OF HEALTH Vaccine

AND HUMAN SERVICES,

* * * *¥ * *& ¥ & & ¥ X

Respondent.
* Kk ok ok Kk Kk Ok KK KOK KK

Amy Senerth, Esq., Muller Brail, LLP, Dresher, PA, for petitioner.
Andrew Henning, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!

 

Roth, Special Master:

On May 23, 2017, Elizabeth Turner [“Ms. Turner” or “petitioner” filed a petition for
compensation under the National Vaccine Injury Compensation Program.’ Petitioner alleges that
she sufferedfroma shoulder injury after receiving an Influenza (“flu”) vaccine on October 1, 2015.
Stipulation, filed Feb. 4, 2022 at {| 1-4. Respondent denies that the immunization caused
petitioner’s injury. Stipulation at] 6.

Nevertheless, the parties have agreed to settle the case. On February 4, 2022, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

 

! Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. /d.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Respondent agrees to issue the following payment:

A lump sum of $25,000.00 in the form of a check payable to petitioner, Elizabeth
Turner. This amount represents compensation for all damages that would be available

under § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The Clerk of the Court is directed to enter judgment in accordance

with this decision.3

IT ISSO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL
CLAIMS OFFICE OF SPECIAL MASTERS

 

)
ELIZABETH TURNER, )
)
Petitioner, )

) No. 17-678V (ECF)

v. ) Special Master Roth
)
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)

 

STIPULATION
The parties hereby stipulate to the following matters:

1. Elizabeth Turner, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 et seq. (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a flu vaccine on October 1, 2015.

3. The vaccination was administered within the United States.

4. Petitioner alleges that the flu vaccine caused her to develop a shoulder injury. She
further alleges that she experienced the residual effects of this condition for more than six
months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
6. Respondent denies thatthe vaccine caused petitioner’s alleged shoulder injury, or
any other injury; and denies that her current condition is a sequela of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree thatthe
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. Assoon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $25,000.00 in the form ofa check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. Assoon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XTX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis, and represent that
they have identified to respondent all known sources of payment for items or services for which
the Program is not primarily liable under 42 U.S.C. § 300aa-15(g).

11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts
awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C.
§ 300aa- 15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money
provided pursuant to this Stipulation will be used solely for petitioner’s benefit as contemplated
by astrict construction of 42 U.S.C. §§ 300aa-15(a) and (d), and subject to the conditions of 42
U.S.C. §§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seg., on account of, or in any way growing out of, any andall
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on October 1, 2015, as
alleged by petitioner in a petition for vaccine compensation filed on or about May 23, 2017, in

the United States Court of Federal Claims as petition No. 17-678V.
14. _ If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Service that the flu vaccine caused petitioner’s alleged shoulder
injury or any other injury or her current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
ATTORNEY OF RECORD
FOR PETITIONER:

YW Am

AMY A. SENERTH
Attomey for Petitioner
MULLER BRAZIL, LLP
715 Twining Road

Suite 208

Dresher, PA 19025

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

He SHuyeouny ™

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

AND HUMAN SERVICES:
Prous Pre,
Dake WMuashlar, ONS, WS, AELY, for ,

CDR GEORGE REED GRIMES, MD, ANDREW J. HENNING
Director, Division of Injury Trial Attorney

Compensation Programs Torts Branch
Health Systems Bureau Civil Division
Health Resources and Services U.S. Department of Justice

Administration P.O. Box 146
U.S. Department of Health Benjamin Franklin Station

and Human Services Washington, DC 20044-0146
5600 Fishers Lane, 08N146B Tel.; (202) 616-4405
Rockville, MD 20857 Email: andrew.j.henning@usdoj.gov

Dated: 0! l28{w2>

LSS \__—